Citation Nr: 1451740	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation for coronary artery disease status post coronary artery bypass graft (CABG) and coronary stent placement with scar in excess of 30 percent from December 1, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1966 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is with the RO in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated February 2004 to December 2007, January 2008 to April 2012, and August 2004 to March 2013.  These records were considered in the April 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Board notes that the Veteran's claims file appears to be missing treatment records, as the Veteran's VA medical records note admissions and treatments for his heart disorder at Sunrise Hospital and MOFH emergency room.  The Veteran's medical records also report that the Veteran experienced a heart attack on October 15, 2005, as well as a myocardial infarction in 2008.  Treatment for these cardiac events reportedly occurred at, at least one of the facilities with outstanding medical records.  The Veteran is currently evaluated under 38 C.F.R. § 4.104 Diagnostic Codes 7005-7017.  These Codes contemplate a period of increase during and for three months following a myocardial infarction that is documented by laboratory tests.  Accordingly, medical records, to include laboratory test results, from Sunrise Hospital, MOFH, and any other outstanding medical facility should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include Sunrise Hospital, MOFH, and any other medical facility where the Veteran was treated for heart attack or myocardial infarction.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination and all laboratory test results from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



